Citation Nr: 1450685	
Decision Date: 11/14/14    Archive Date: 11/26/14

DOCKET NO.  12-15 036	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to service connection for Hepatitis C.  


REPRESENTATION

Veteran represented by:	Paralyzed Veterans of America, Inc.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Sara Kravitz, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1974 to March 1976.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision by the Phoenix, Arizona Regional Office (RO) of the Department of Veterans Affairs (VA), which denied service connection for Hepatitis C.

In July 2013, the Veteran testified during a hearing before the undersigned Veterans Law Judge at the RO; a transcript of that hearing is of record. 

In addition to the paper claims file, the Board has reviewed the Veteran's electronic records (Virtual VA and VBMS).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Here, the Veteran essentially contends that he contracted hepatitis C when he had surgery in service after being stabbed, because of donated blood, and that his symptoms have merely been dormant until 2009.  See July 2013 hearing transcript.  

A VA Fast Letter (FL) issued in June 2004 (FL 04-13, June 29, 2004) identified, "key points", one of which is that hepatitis C can potentially be transmitted with the reuse of needles for tattoos, body piercing, and acupuncture.  It was concluded in FL 04-13 that the large majority of Hepatitis C infections can be accounted for by known modes of transmission, primarily transfusion of blood products before 1992, and injection drug use.

In this case, in June 2009 the VA medical center (VAMC) confirmed a diagnosis of Hepatitis C for the Veteran through testing a positive Hepatitis C antibody.  The Veteran noted he had a transfusion at time of a spinal cord injury in 1986, in addition to tattoos in the 1970's.

In May 2014, this claim was remanded for further development.  The Veteran was afforded a VA examination in August 2014.  He reported that he got one tattoo in the 1980's and two more a few years prior to the examination.  The examiner ultimately concluded that the Veteran's Hepatitis C was less likely than not related to service, as the Veteran's Hepatitis in service was more likely a case of Hepatitis A, based on his symptoms, and because the Veteran had other risk factors from events outside of his period of service.  The examiner noted that among risk factors for the Veteran were tattoos that he reports he got in the 1970's; the examiner specifically indicated that the tattoos were not noted in the service treatment records.  Crtitically, however, the Veteran's February 1974 Enlistment Examination notes that the Veteran had a tattoo on the left forearm.  Therefore, upon remand, the examiner should issue an addendum opinion to clarify her statements that the Veteran did not have any tattoos noted in his service treatment records.  See Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).

Accordingly, the case is REMANDED for the following actions:

1.  Have the August 2014 VA examiner provide an addendum opinion to determine the nature and etiology of the Veteran's Hepatitis C.  The claims file and a copy of this remand must be made available to and be reviewed by the examiner.  The addendum report must reflect that the claims file was reviewed.  

If that examiner is not available, another opinion is to be obtained, but the examiner should not perform another examination unless it is necessary to provide an adequate opinion.  After reviewing the claims file, the examiner must reconcile the following:

The statement in the examination that there were no notations of the Veteran having tattoos in his service treatment records; and  

The Enlistment Examination in the service treatment records that note the Veteran as having a left forearm tattoo.

The examiner is asked to provide an addendum opinion whether she believes the Veteran's Hepatitis C is as likely as not (50 percent or greater likelihood) caused by an in-service injury or injuries.  This opinion should take into account the Veteran's tattoos and the known associated risks of tattoos.  See VA Fast Letter (FL 04-13, June 29, 2004).

2.  Readjudicate the Veteran's claim.  If the benefit sought on appeal remains denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate period of time for response.  The case should then be returned to the Board for further consideration, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



	(CONTINUED ON NEXT PAGE)




This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



